Citation Nr: 0806314	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-24 663A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date earlier than August 18, 1999 
for the award of compensation benefits, under 38 U.S.C. 
§ 1151, for additional (increased) right hip disability due 
to right total hip revision.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from April 1966 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 rating decision in which the RO 
in Milwaukee, Wisconsin awarded compensation benefits, under 
38 U.S.C. § 1151, for additional right hip disability due to 
right total hip revision done on March 28, 1997, effective 
August 18, 1999.  The following month, the veteran filed a 
notice of disagreement (NOD) with regard to the effective 
date of the award.  The Milwaukee RO issued a statement of 
the case (SOC) in January 2003.  In March 2003, and the 
veteran filed a request for an RO hearing and asked that the 
claims file be transferred to the Phoenix, Arizona RO 
(Phoenix RO), as he was moving to Arizona.  In June 2004, the 
Phoenix RO issued a supplemental statement of the case 
(SSOC), and the veteran filed a substantive appeal the 
following month.  
 
In August 2005, the veteran testified during a hearing before 
RO personnel in Phoenix; a transcript of that hearing is of 
record.  The Phoenix RO issued a SSOC (reflecting continued 
denial of his claim) in July 2006.  In December 2007, the 
veteran testified during a hearing before the undersigned 
Veterans Law Judge in Washington, DC; a transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  On March 28, 1997, the veteran underwent a right total 
hip revision at the Milwaukee VA Medical Center (VAMC).

3.  On November 18, 1997, the Milwaukee RO received a VA Form 
21-526, Veteran's Application for Compensation or Pension, 
which is construed as a claim for entitlement to compensation 
benefits, under 38 U.S.C. § 1151, for the residuals of that 
right total hip revision.

4.  In a February 2000 rating decision, the Milwaukee RO 
denied the veteran's claim for compensation under 38 U.S.C. 
§ 1151 for increase in right hip disability due to right 
total hip revision.

5.  In April 2000, the veteran timely filed an NOD to the 
February 2000 denial of his section 1151 claim for additional 
right hip disability due to right total hip revision; the 
Milwaukee RO issued an SOC on that issue later the same 
month; and the veteran filed a timely substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2000.  

4.  In a February 2002 rating decision, the Milwaukee RO 
awarded compensation under 38 U.S.C. § 1151 for increase in 
right hip disability due to right total hip revision done on 
March 28, 1997, effective August 18, 1999 (the date of a 
later claim).  

5.  The original November 18, 1997 claim for compensation 
benefits, under 38 U.S.C. § 1151, for additional right hip 
disability due to right total hip revision was pending at the 
time of the February 2002 award of compensation under 
38 U.S.C. § 1151.  


CONCLUSION OF LAW

The criteria for an earlier effective date of March 28, 1997, 
for the award of compensation benefits, under 38 U.S.C. 
§ 1151, for additional right hip disability due to right 
total hip revision, are met.  38 U.S.C.A. §§ 5101, 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.400(i)(1) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to fairly adjudicate the claim has been 
accomplished.

II.  Legal Criteria

According to 38 C.F.R. § 3.400(i)(1) (2007), the effective 
date for an award of compensation under 38 U.S.C. § 1151 will 
be the date the injury or aggravation was suffered if the 
claim is received within one year after that date; otherwise, 
the date of receipt of the claim.  38 U.S.C.A. § 5110(c); 38 
C.F.R. § 3.400(i)(1).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant, his duly-authorized representative, or some person 
acting as next friend of a claimant who is not sui juris may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160(c) 
(2007).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. § 
3.160(d); see also, 38 C.F.R. §§ 20.1103, 20.1104 (2007).

In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a reasonably raised claim remains pending until there is 
either a recognition of the substance of the claim in a RO 
decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
"claim" for the same disability.  Id. at 243.  In 
considering whether the veteran raised an informal claim for 
disability compensation based on VA treatment, the Court held 
that the Secretary must look at the conditions stated and the 
causes averred in a pro se pleading to determine whether they 
reasonably suggest the possibility of a claim for a benefit 
under Title 38, regardless of whether the appellant 
demonstrates an understanding that such a benefit exists or 
of the technical elements of such a claim.  The Court found 
that a pro se appellant is not required to articulate a 
specific intent to claim compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, as a sympathetic reading of 
the appellant's pleadings cannot be based on a standard that 
requires legal sophistication beyond that which can be 
expected of a lay claimant and the Secretary must consider 
whether the appellant's submissions, considered in toto, have 
articulated a claim.  Id. at 256.  

In so doing, the Court indicated that the Board's 
adjudication of the question of whether the veteran raised a 
claim for compensation benefits under 38 U.S.C.A. § 1151 must 
take into account the provisions of 38 C.F.R. §§ 3.151 and 
3.155, which discuss formal and informal claims.  The Court 
also held that the Board must consider VA Adjudication 
Procedural Manual M21-1, which provides guidance as to how VA 
adjudicators should construe formal and informal claims for 
benefits.  Id. at 256-57.

Since August 29, 1995, the VA Adjudication Procedural Manual 
M21-1, Chapter 22 pertaining to Disability or Death Due to 
Hospitalization, Medical or Surgical Treatment, Examination 
or Training (38 U.S.C. § 1151, para. 22.02(a) provides that 
"[t]here is no requirement for submission of VA Form 21-526.  
A formal claim, however, for compensation or pension is a 
claim for compensation under 38 U.S.C. § 1151 (38 C.F.R. 
§ 3.154)."  The Note following para. 22.02(b) further 
provides that: "If a formal claim for compensation or 
pension is received and entitlement under 38 U.S.C. § 1151 is 
ultimately established, that formal claim ordinarily must be 
accepted as the claim for 38 U.S.C. § 1151 benefits." 

 In Ingram v. Nicholson, 21 Vet. App. 232 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a reasonably raised claim remains pending until there is 
either a recognition of the substance of the claim in a RO 
decision from which a claimant could deduce that the claim 
was adjudicated or an explicit adjudication of a subsequent 
"claim" for the same disability.  Id. at 243.  In 
considering whether the veteran raised an informal claim for 
disability compensation based on VA treatment, the Court held 
that the Secretary must look at the conditions stated and the 
causes averred in a pro se pleading to determine whether they 
reasonably suggest the possibility of a claim for a benefit 
under title 38, regardless of whether the appellant 
demonstrates an understanding that such a benefit exists or 
of the technical elements of such a claim.  The Court found 
that a pro se appellant is not required to articulate a 
specific intent to claim compensation benefits under the 
provisions of 38 U.S.C.A. § 1151, as a sympathetic reading of 
the appellant's pleadings cannot be based on a standard that 
requires legal sophistication beyond that which can be 
expected of a lay claimant and the Secretary must consider 
whether the appellant's submissions, considered in toto, have 
articulated a claim.  Id. at 256.  

In so doing, the Court indicated that the Board's 
adjudication of the question of whether the veteran raised a 
claim for compensation benefits under 38 U.S.C.A. § 1151 must 
take into account the provisions of 38 C.F.R. §§ 3.151 and 
3.155, which discuss formal and informal claims.  The Court 
also held that the Board must consider VA Adjudication 
Procedural Manual M21-1, which provides guidance as to how VA 
adjudicators should construe formal and informal claims for 
benefits.  Id. at 256-57.

III.  Analysis

In his hearing testimony and in various written statements, 
the veteran has asserted that VA is mistaken in not 
recognizing an earlier effective date for his award as 
November 18, 1997, is the date his VA Form 21-526 was 
received by the Milwaukee RO, which he contends was an 
application for section 1151 benefits for right hip 
disability.  The veteran indicated that it was his intent to 
cover all contingencies when he completed his November 1997 
application.  In a December 2004 affidavit, he attested that 
a VA representative, C. S., had advised the veteran that the 
November 1997 application would include a claim for hip 
surgery, but that later C. S. could not recall meeting with 
the veteran.  During both hearings, the veteran testified 
that he had obtained a bad result from the March 1997 right 
hip surgery performed at the Milwaukee VAMC and that when he 
completed his application form in November 1997, that he 
understood that it was to open an 1151 claim and that C. S. 
had advised him that the VA Form 21-526 was the only form 
available to apply for compensation benefits under section 
1151.  The veteran stated that he was later advised by C. 
S.'s supervisor that C. S. did not remember talking to him 
and that the veteran felt that he was being penalized because 
the VA Form 21-526 has no specific box to be used for filing 
a section 1151 claim.  The veteran stated that he 
subsequently underwent additional surgery at St. Mary's to 
correct the right hip revision and that his private physician 
indicated that the March 1997 surgery had caused additional 
hip disability. 

The pertinent question in this case is whether there was a 
formal or informal claim made prior to August 18, 1999, that 
would warrant assigning an earlier effective date.  

On March 28, 1997, the veteran underwent a right total hip 
revision at the Milwaukee VAMC.

On November 18, 1997, the Milwaukee RO received a VA Form 21-
526 signed by the veteran on November 15, 1997.  Under the 
section entitled "Nature and History of Disabilities" in 
response to item 17, entitled "Nature of Sickness, Disease 
or Injuries for Which This Claim is Made and Date Each 
Began," the veteran included "Lft. Shoulder dislocation 
1969 - surgery 71 or 72 VA MKE, Hip & Back problems 1985 - 
present" . . . . "Rt. Hip revision - total replacement 2d 
time 4-28, 1997."  He also provided responses to items 22A 
through 25E, under the section entitled "If You Claim to Be 
Totally Disabled," as well as response to items 33A through 
33D and items 34A through 39B, which contained the 
instructions that these items should be completed only if the 
applicant is applying for "nonservice-connected pension."

It is clear from the fact that the veteran completed these 
items that he intended to file a claim for pension benefits.  
Such a claim was specifically granted in a December 1997 
rating decision that also deferred action on an increased 
rating for the veteran's service-connected left shoulder 
disability.  Subsequently, in a June 1998 rating decision, 
the Milwaukee RO increased the veteran's rating for his left 
shoulder disability to 20 percent effective November 18, 
1997, the date of the veteran's formal claim.  The veteran 
has not asserted that it was incorrect for the Milwaukee RO 
to have adjudicated either of these claims.

In a statement received in the Milwaukee Regional Director's 
Office on August 18, 1999, the veteran indicated that the 
purpose of his letter was to make a claim that as the result 
of a surgery and concurrent care that he received at the 
Milwaukee VAMC, his physical disability had increased.  He 
added that this new disability began on March 28, 1997 to his 
right hip and right arm, and on April 16, 1998 to his back 
and right knee.  He included copies of VA medical records 
from January 6, 1997 to June 9. 1999, copies of medical 
records from St Mary's Hospital, and a statement from the 
private surgeon, who performed two subsequent surgeries on 
the veteran's right hip to help correct these problems at St. 
Mary's Hospital in Milwaukee.  

In a February 2000 rating decision, the Milwaukee RO denied 
the veteran's claim for compensation benefits under 38 U.S.C. 
§ 1151 for additional right hip disability due to right total 
hip revision.

In April 2000, the veteran timely filed an NOD to the 
February 2000 denial of his section 1151 claim for increase 
in right hip disability due to right total hip revision; the 
Milwaukee RO issued an SOC on that issue later the same 
month; and the veteran filed a timely substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
September 2000.  

Following a Decision Review Officer's informal conference, in 
a February 2002 rating decision, the Milwaukee RO awarded 
compensation benefits, under 38 U.S.C. § 1151, for additional 
right hip disability due to right total hip revision done on 
March 28, 1997, effective August 18, 1999 (the date of 
receipt of a letter from the veteran by the Regional 
Director).  The following month, the veteran filed an NOD 
with regard to the effective date of the award, contending 
that his additional disability arose from the March 28, 1997 
surgery performed at the Milwaukee VAMC.  Subsequently, the 
veteran perfected his appeal with regard to this issue.  

After a careful review of the record, the Board finds that, 
at the time of the February 2002 award of compensation under 
38 U.S.C. § 1151 for increase in right hip disability due to 
right total hip revision, the veteran had a pending claim 
under the provisions of 38 U.S.C. § 1151 received on November 
18,1997, and that, on this basis, and earlier effective date 
of March 28, 1997, for the award of compensation under 
38 U.S.C. § 1151 for right hip disability, is warranted.

Under a liberal and sympathetic reading of the veteran's VA 
Form 21-526 received on November 18, 1997, the Board finds 
that this document can be reasonably construed as also 
raising a claim for compensation benefits under the 
provisions of 38 U.S.C. § 1151 for additional right hip 
disability.  As noted above, the veteran clearly indicated 
that he was seeking compensation for hip problems and 
specifically referred to a second right hip revision - total 
replacement in 1997.  Although the Milwaukee RO adjudicated 
the veteran's claims for nonservice-connected  pension and 
for an increased rating for a service-connected left shoulder 
disability stemming from this VA Form 21-526, the Milwaukee 
RO did not adjudicate a § 1151 claim for increase in right 
hip disability due to the surgery performed in March 1997 
until a February 2000 denial to which the veteran perfected 
an appeal.  While his claim was still on appeal, the 
Milwaukee RO, in February 2002, awarded compensation under 
38 U.S.C. § 1151 for additional right hip disability due to 
right total hip revision done on March 28, 1997.  Applying 
the procedures outlined in the VA Adjudication Procedural 
Manual M21-1, para. 22.02(a) and its accompanying Note, the 
November 18, 1997 VA Form 21-526 is determined to be the 
initial claim for section 1151 benefits for right hip 
disability due to the March 28, 1997 surgery.  

Having determined that November 18, 1997 is the date of 
claim, the Board finds that the claim was received within one 
year from the date of the injury, that is, March 28, 1997.  
As noted above, with section 1151 claims, such as this one, 
the effective date of an award will be the date such injury 
was suffered if the claim for compensation is received within 
one year of that date.  See 38 U.S.C.A. § 5110(c); 38 C.F.R. 
§ 3.400(i)(1).

Under these circumstances, the Board concludes that an 
earlier effective date of March 28, 1997, for compensation 
benefits, under 38 U.S.C. § 1151, for additional in right hip 
disability due to right total hip revision, is warranted.




ORDER

An earlier effective date of March 28, 1997, for the award of 
compensation benefits, under the provisions of 38 U.S.C. 
§ 1151, for additional right hip disability due to right 
total hip revision, is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


